Advisory Action Before the Filing of an Appeal Brief
-continued from #12.
	
	Applicant argues “neither Mathew, Kim nor Girish, taken alone or in combination, discloses or suggests ‘wherein the through-hole is through a front surface of the display panel’” (Aug 2021 Remarks, p. 5).  Applicant further argues that Mathew only removes the black ink but leaving layer 88 (Aug 2021 Remarks, p. 5).
	The Examiner disagrees.  In Dec 2020 Remarks, Applicant asserts
	… Moreover, at most Mathew only describes an embodiment in which an opening is formed in a partial layer of a display module, and a structure in which a “through-hole” is formed in the display panel (“the active area of the display panel comprises a through-hole’) is not disclosed.

-Dec 2020 Remarks, p. 9.
Applicant agrees that Mathew describes “an embodiment in which an opening is formed in a partial layer of a display module, and a structure in which a “through-hole” is formed in the display panel” and Mathew discloses “hole may be used to receive light….”   The claim does not describe what a display panel is or what a front surface of a display panel is.   Claim does not require the hole to be void of any material, i.e., the hole completely through all materials forming the active area, including any transparent portion.  The claims only require that light and sound can pass through.  Mathew discloses this feature.  Even if Mathew keep a transparent layer on top of the opening 100 in an embodiment of Mathew, the opening 100 is still a hole relative to light transmission and Mathew still suggest “hole may be used to receive light for a camera or to accommodate other electronic components” as indicated by Applicant in Dec 2020 Remarks, p. 9.   

Therefore even if the Aug 2021 Claim Amendment overcame the rejections set forth in the Jun 2021 Final Office Action but it still would not place the application in condition for allowance.

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                            










Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992